1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    DAVID M. PORTER, Bar #127024
     Assistant Federal Defender
3    Counsel Designated for Service
     801 I Street, 3rd Floor
4    Sacramento, California 95814
     Telephone: (916) 498-5700
5
6    Attorneys for Defendant
     EDWARD MALLORY
7
8                                            UNITED STATES DISTRICT COURT
9                                           EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           No. Cr. S 09-90 WBS 1

12                             Plaintiff,                STIPULATED MOTION AND ORDER TO
                                                         REDUCE SENTENCE PURSUANT TO
13             v.                                        SECTION 404 OF THE FIRST STEP ACT, P.L.
                                                         115-391
14   EDWARD MALLORY,

15                             Defendant.                Judge: Honorable WILLIAM B. SHUBB

16
               Defendant, EDWARD MALLORY, by and through his attorney, Assistant Federal
17
     Defender David M. Porter, and plaintiff, UNITED STATES OF AMERICA, by and through its
18
     counsel, Assistant U.S. Attorney Jason Hitt, hereby stipulate that the Court should enter an
19
     amended judgment reducing Mr. Mallory’s sentence to 211 months. The parties further stipulate
20
     as follows:
21             1.         In 2011, defendant was convicted of controlled substance offenses involving at
22
     least 50 grams of a mixture or substance containing a form of cocaine base. (Dkt. 55, 54.) In its
23
     calculation of the applicable guideline range, the PSR concluded defendant was a career offender
24
     (PSR ¶ 34), subject to a guideline range of 262 to 327 months. (PSR ¶ 97.) Because the
25
     statutory maximum penalty for the offense of conviction was life (PSR ¶ 97), the base offense
26
     level under USSG § 4B1.1 was 37. (See PSR ¶ 34.)
27
               2.         Defendant was sentenced to a term of imprisonment of 292 months, and a term of
28
     supervised release of 120 months. (Dkt. 58.)
     Stipulation and Order Re: Sentence Reduction         1
1              3.         On December 21, 2018, the First Step Act was enacted. First Step Act of 2018, S.
2    756, Pub. Law 115-391. Section 404 of the Act states that the sentencing court may, upon
3    motion of the defendant, an attorney for the government, or the court, “impose a reduced
4    sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 . . . were in effect at the time
5    the covered offense was committed.”
6              4.         The parties agree that defendant is eligible for a reduction of his sentence under
7    Section 404. Specifically, had sections 2 and 3 of the Fair Sentencing Act of 2010 been in effect
8    at the time the offense was committed, defendant would have been subject to a “term of
9    imprisonment . . . not more than 40 years.” 21 U.S.C. § 841(b)(1)(B) (2010). Because the
10   maximum statutory penalty for the offense of conviction involving 28 grams or more of cocaine
11   base is 40 years, the base offense level under USSG § 4B1.1 is 34, resulting (after a three-level
12   reduction for acceptance of responsibility, USSG § 3E1.1) in a guideline range of 188 to 235
13   months. USSG Ch. 5, Pt. A.
14             5.         Accordingly, the parties request this Court issue the order lodged herewith
15   reducing Mr. Mallory’s sentence to 211 months imprisonment and 48 months supervised release,
16   all other terms of the judgment remaining unchanged.
17             6.         The undersigned counsel for defendant affirms that he has discussed this
18   stipulation with defendant and that defendant has authorized counsel to enter into this agreement
19   on his behalf. The undersigned counsel also affirms that, so long as the Court accepts this
20   stipulation, defendant waives his right to be present when the Court reduces his sentence, to any
21   hearing, and to any findings to which he might be entitled. The defendant has so indicated, and
22   ///
23   ///
24   ///
25   ///
26
     ///
27
     ///
28
     ///
     Stipulation and Order Re: Sentence Reduction           2
1    counsel joins in that waiver.
2    Respectfully submitted,
3    Dated: June 27, 2019                           Dated: June 27, 2019
4    McGREGOR SCOTT                                 HEATHER E. WILLIAMS
     United States Attorney                         Federal Defender
5
6     /s/ Jason Hitt                                /s/ David M. Porter
     JASON HITT                                     DAVID M. PORTER
7    Assistant U.S. Attorney                        Assistant Federal Defender
8    Attorney for Plaintiff                         Attorneys for Defendant
     UNITED STATES OF AMERICA                       EDWARD MALLORY
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stipulation and Order Re: Sentence Reduction      3
1                                                    ORDER
2              This matter came before the Court on the stipulated motion of the defendant for reduction
3    of sentence pursuant to the First Step Act, P.L. 115-391.
4              The parties agree, and the Court finds, that Mr. Mallory is entitled to the benefit of
5    Section 404 of the First Step Act, resulting in an amended guideline range of 188 to 235 months.
6              IT IS HEREBY ORDERED that the term of imprisonment imposed in April 2011 is
7    reduced to 211 months, and the term of supervised release is reduced to 48 months.
8              IT IS FURTHER ORDERED that all other terms and provisions of the original judgment
9    remain in effect. The clerk shall forthwith prepare an amended judgment reflecting the above
10   reduction in sentence, and shall serve certified copies of the amended judgment on the United
11   States Bureau of Prisons and the United States Probation Office.
12             Unless otherwise ordered, Mr. Mallory shall report to the United States Probation Office
13   within seventy-two hours after his release.
14   Dated: July 2, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stipulation and Order Re: Sentence Reduction        4
